UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: November 30 Date of reporting period:February 28, 2014 Item 1. Schedule of Investments. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 99.1% BASIC MATERIALS – 2.0% Monsanto Co. $ PPG Industries, Inc. COMMUNICATIONS – 14.3% AT&T, Inc. Ciena Corp.* Corning, Inc. eBay, Inc.* Facebook, Inc. - Class A* Google, Inc. - Class A* Juniper Networks, Inc.* NICE Systems Ltd. - ADR Splunk, Inc.* Time Warner, Inc. Verizon Communications, Inc. Walt Disney Co. CONSUMER, CYCLICAL – 9.4% Brinker International, Inc. Delta Air Lines, Inc. General Motors Co.* Hanesbrands, Inc. Home Depot, Inc. Macy's, Inc. Michael Kors Holdings Ltd.* Wal-Mart Stores, Inc. CONSUMER, NON-CYCLICAL – 23.8% Actavis PLC* Amgen, Inc. Cintas Corp. Colgate-Palmolive Co. Covance, Inc.* Forest Laboratories, Inc.* Gilead Sciences, Inc.* Hain Celestial Group, Inc.* Hanger, Inc.* Hershey Co. Illumina, Inc.* Johnson & Johnson Kimberly-Clark Corp. Kroger Co. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) McKesson Corp. $ Medtronic, Inc. PepsiCo, Inc. Perrigo Co. PLC Pfizer, Inc. Procter & Gamble Co. Roche Holding A.G. - ADR Sanofi - ADR St. Jude Medical, Inc. Tyson Foods, Inc. - Class A ENERGY – 8.6% Baker Hughes, Inc. Chevron Corp. Clean Energy Fuels Corp.* ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Royal Dutch Shell PLC - ADR Schlumberger Ltd. FINANCIAL – 16.2% Allstate Corp. American Express Co. Ares Capital Corp. Bank of America Corp. BlackRock, Inc. East West Bancorp, Inc. Hospitality Properties Trust - REIT Jones Lang LaSalle, Inc. Marsh & McLennan Cos., Inc. Prudential Financial, Inc. 1 Rayonier, Inc. - REIT 23 SVB Financial Group* Travelers Cos., Inc. U.S. Bancorp Visa, Inc. - Class A Wells Fargo & Co. INDUSTRIAL – 11.8% A.O. Smith Corp. Applied Industrial Technologies, Inc. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) FEI Co. $ Flowserve Corp. Honeywell International, Inc. Hubbell, Inc. - Class B Huntington Ingalls Industries, Inc. Middleby Corp.* Raytheon Co. Snap-on, Inc. United Parcel Service, Inc. - Class B Wabtec Corp. Xylem, Inc. TECHNOLOGY – 9.9% 3D Systems Corp.* Accenture PLC - Class A Apple, Inc. Cognizant Technology Solutions Corp. - Class A* EMC Corp. Intel Corp. Lam Research Corp.* Microsoft Corp. Power Integrations, Inc. QUALCOMM, Inc. SanDisk Corp. Ultimate Software Group, Inc.* UTILITIES – 3.1% American States Water Co. California Water Service Group NiSource, Inc. Northeast Utilities Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $29,419,340) Principal Amount SHORT-TERM INVESTMENTS – 1.0% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $385,730) Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2014 (Unaudited) TOTAL INVESTMENTS – 100.1% (Cost $29,805,070) $ Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 99.7% COMMUNICATIONS – 7.1% AT&T, Inc.1 $ Google, Inc. - Class A* 1 Time Warner, Inc.1 Verizon Communications, Inc.1 Vodafone Group PLC - ADR1 CONSUMER, CYCLICAL – 20.2% American Woodmark Corp.* 1 Cheesecake Factory, Inc.1 Cinemark Holdings, Inc.1 Dick's Sporting Goods, Inc.1 General Motors Co.* 1 Hanesbrands, Inc.1 Lennar Corp. - Class A1 Lowe's Cos., Inc.1 Macy's, Inc.1 Polaris Industries, Inc.1 TJX Cos., Inc.1 UniFirst Corp.1 VF Corp.1 W.W. Grainger, Inc.1 Wal-Mart Stores, Inc.1 Whirlpool Corp.1 CONSUMER, NON-CYCLICAL – 31.1% Abbott Laboratories1 Acadia Healthcare Co., Inc.* 1 Align Technology, Inc.* Amgen, Inc.1 Bio-Rad Laboratories, Inc. - Class A* 1 Coca-Cola Enterprises, Inc.1 Deluxe Corp.1 Green Mountain Coffee Roasters, Inc.1 Hain Celestial Group, Inc.* 1 Hershey Co.1 Jazz Pharmaceuticals PLC* 1 Johnson & Johnson1 Kroger Co.1 McKesson Corp.1 Mead Johnson Nutrition Co.1 On Assignment, Inc.* 1 PepsiCo, Inc.1 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Pfizer, Inc.1 $ Roche Holding A.G. - ADR1 Salix Pharmaceuticals Ltd.* 1 St. Jude Medical, Inc.1 Teva Pharmaceutical Industries Ltd. - ADR1 Tyson Foods, Inc. - Class A1 VCA Antech, Inc.* 1 West Pharmaceutical Services, Inc.1 FINANCIAL – 4.2% Allstate Corp.1 Bank of America Corp.1 Hospitality Properties Trust - REIT1 U.S. Bancorp1 INDUSTRIAL – 23.0% AMERCO1 Granite Construction, Inc.1 Hexcel Corp.* 1 Honeywell International, Inc.1 Hubbell, Inc. - Class B1 IDEX Corp.1 Kirby Corp.* 1 Methode Electronics, Inc.1 Old Dominion Freight Line, Inc.* 1 Packaging Corp. of America1 Snap-on, Inc.1 Teledyne Technologies, Inc.* 1 Thermo Fisher Scientific, Inc.1 Union Pacific Corp.1 United Parcel Service, Inc. - Class B1 United Technologies Corp.1 TECHNOLOGY – 12.5% Akamai Technologies, Inc.* 1 Apple, Inc.1 Broadridge Financial Solutions, Inc.1 Check Point Software Technologies Ltd.* 1 Cognizant Technology Solutions Corp. - Class A* 1 EMC Corp.1 Fortinet, Inc.* 1 Informatica Corp.* Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Intel Corp.1 $ Lam Research Corp.* 1 Pegasystems, Inc.1 QUALCOMM, Inc.1 Synopsys, Inc.* 1 UTILITIES – 1.6% NorthWestern Corp.1 TOTAL COMMON STOCKS (Cost $9,945,137) Principal Amount SHORT-TERM INVESTMENTS – 2.7% $ UMB Money Market Fiduciary, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $345,459) TOTAL INVESTMENTS – 102.4% (Cost $10,290,596) Liabilities in Excess of Other Assets – (2.4)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares SECURITIES SOLD SHORT – 99.4% COMMON STOCKS – 96.4% BASIC MATERIALS – 0.7% ) BHP Billiton Ltd. - ADR ) COMMUNICATIONS – 7.6% ) America Movil S.A.B. de C.V. - ADR ) ) Harris Corp. ) ) Motorola Solutions, Inc. ) ) NETGEAR, Inc.* ) ) Rackspace Hosting, Inc.* ) ) Symantec Corp. ) ) Thomson Reuters Corp. ) ) VeriSign, Inc.* ) ) Windstream Holdings, Inc. ) ) CONSUMER, CYCLICAL – 20.2% ) Boyd Gaming Corp.* ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) ) Buckle, Inc. $ ) ) Carnival Corp. ) ) Cash America International, Inc. ) ) Coach, Inc. ) ) DSW, Inc. - Class A ) ) Family Dollar Stores, Inc. ) ) Fastenal Co. ) ) Finish Line, Inc. - Class A ) ) Kohl's Corp. ) ) Lululemon Athletica, Inc.* ) ) Nordstrom, Inc. ) ) Nu Skin Enterprises, Inc. - Class A ) ) NVR, Inc.* ) ) Owens & Minor, Inc. ) ) PetMed Express, Inc. ) ) Vitamin Shoppe, Inc.* ) ) CONSUMER, NON-CYCLICAL – 35.6% ) Abaxis, Inc.* ) ) ADT Corp. ) ) AMBEV S.A. - ADR ) ) AstraZeneca PLC - ADR ) ) Automatic Data Processing, Inc. ) ) Avon Products, Inc. ) ) Baxter International, Inc. ) ) CoreLogic, Inc./United States* ) ) Dean Foods Co.* ) ) Fresh Del Monte Produce, Inc. ) ) Gartner, Inc.* ) ) Hertz Global Holdings, Inc.* ) ) Hill-Rom Holdings, Inc. ) ) Hologic, Inc.* ) ) Hormel Foods Corp. ) ) Hospira, Inc.* ) ) Intuitive Surgical, Inc.* ) ) Merck & Co., Inc. ) ) Mindray Medical International Ltd. - ADR ) ) Mondelez International, Inc. - Class A ) ) Monster Beverage Corp.* ) ) Novo Nordisk A/S - ADR ) ) Pilgrim's Pride Corp.* ) ) Post Holdings, Inc.* ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) ) Quest Diagnostics, Inc. $ ) ) Reynolds American, Inc. ) ) Team, Inc.* ) ) Tupperware Brands Corp. ) ) Valeant Pharmaceuticals International, Inc.* ) ) Vantiv, Inc. - Class A* ) ) FINANCIAL – 3.8% ) Banco Santander SA - ADR ) ) Popular, Inc.* ) ) Progressive Corp. ) ) INDUSTRIAL – 20.0% ) Albany International Corp. - Class A ) ) C.H. Robinson Worldwide, Inc. ) ) Canadian National Railway Co. ) ) CLARCOR, Inc. ) ) Colfax Corp.* ) ) CSX Corp. ) ) Donaldson Co., Inc. ) ) Eaton Corp. PLC ) ) FLIR Systems, Inc. ) ) Forward Air Corp. ) ) General Dynamics Corp. ) ) Jabil Circuit, Inc. ) ) Landstar System, Inc. ) ) Rockwell Collins, Inc. ) ) Silgan Holdings, Inc. ) ) Simpson Manufacturing Co., Inc. ) ) Stanley Black & Decker, Inc. ) ) Tetra Tech, Inc.* ) ) TECHNOLOGY – 7.1% ) Fair Isaac Corp. ) ) Fairchild Semiconductor International, Inc.* ) ) Hittite Microwave Corp. ) ) Infoblox, Inc.* ) ) Oracle Corp. ) ) SAP A.G. - ADR ) ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) UTILITIES – 1.4% ) Exelon Corp. $ ) TOTAL COMMON STOCKS (Proceeds $11,483,279) ) EXCHANGE-TRADED FUNDS – 3.0% ) Energy Select Sector SPDR Fund ) ) SPDR S&P rust ) ) SPDR S&P Metals & Mining ETF ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $390,893) ) TOTAL SECURITIES SOLD SHORT (Proceeds $11,874,172) $ ) ADR – American Depository Receipt ETF – Exchange-Traded Fund PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 98.3% BASIC MATERIALS – 1.7% A Schulman, Inc. $ KapStone Paper and Packaging Corp.* COMMUNICATIONS – 3.0% ePlus, Inc.* Gray Television, Inc.* Lionbridge Technologies, Inc.* Perficient, Inc.* CONSUMER, CYCLICAL – 17.7% Culp, Inc. Daktronics, Inc. DineEquity, Inc. Federal-Mogul Corp.* Flexsteel Industries, Inc. Hooker Furniture Corp. Jack in the Box, Inc.* Johnson Outdoors, Inc. - Class A Libbey, Inc.* Modine Manufacturing Co.* Monarch Casino & Resort, Inc.* Multimedia Games Holding Co., Inc.* Papa John's International, Inc. PC Connection, Inc. Remy International, Inc. Rite Aid Corp.* ScanSource, Inc.* Spirit Airlines, Inc.* Stein Mart, Inc. Superior Industries International, Inc. Universal Electronics, Inc.* Wesco Aircraft Holdings, Inc.* CONSUMER, NON-CYCLICAL – 14.8% AMN Healthcare Services, Inc.* Cambrex Corp.* CryoLife, Inc. Emergent Biosolutions, Inc.* Exactech, Inc.* Impax Laboratories, Inc.* Inter Parfums, Inc. Isis Pharmaceuticals, Inc.* Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) J&J Snack Foods Corp. $ Korn/Ferry International* Lannett Co., Inc.* National Healthcare Corp. Natus Medical, Inc.* Navigant Consulting, Inc.* Synutra International, Inc.* Utah Medical Products, Inc. ENERGY – 2.6% Helix Energy Solutions Group, Inc.* Matrix Service Co.* Tesco Corp.* FINANCIAL – 22.8% Center Bancorp, Inc. Credit Acceptance Corp.* Employers Holdings, Inc. FBL Financial Group, Inc. - Class A GAMCO Investors, Inc. - Class A Global Indemnity PLC* Kearny Financial Corp.* Lakeland Financial Corp. MainSource Financial Group, Inc. MarketAxess Holdings, Inc. Navigators Group, Inc.* OneBeacon Insurance Group Ltd. - Class A Preferred Bank/Los Angeles CA* Pzena Investment Management, Inc. - Class A Safety Insurance Group, Inc. Saul Centers, Inc. - REIT State Auto Financial Corp. Tompkins Financial Corp. United Fire Group, Inc. West Bancorporation, Inc. INDUSTRIAL – 19.2% Alamo Group, Inc. AMERCO Berry Plastics Group, Inc.* Chase Corp. CIRCOR International, Inc. Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) CTS Corp. $ Electro Scientific Industries, Inc. Federal Signal Corp.* Gorman-Rupp Co. Graphic Packaging Holding Co.* Kadant, Inc. Littelfuse, Inc. Methode Electronics, Inc. MYR Group, Inc.* Northwest Pipe Co.* Teledyne Technologies, Inc.* Universal Truckload Services, Inc. TECHNOLOGY – 12.5% American Software, Inc./Georgia - Class A Datalink Corp.* DSP Group, Inc.* Electronics For Imaging, Inc.* Geeknet, Inc.* Pegasystems, Inc. Pericom Semiconductor Corp.* SS&C Technologies Holdings, Inc.* Super Micro Computer, Inc.* Syntel, Inc.* Ultra Clean Holdings, Inc.* Verint Systems, Inc.* Virtusa Corp.* UTILITIES – 4.0% California Water Service Group IDACORP, Inc. Southwest Gas Corp. TOTAL COMMON STOCKS (Cost $45,281,310) Principal Amount SHORT-TERM INVESTMENTS – 1.1% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $540,217) Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2014 (Unaudited) TOTAL INVESTMENTS – 99.4% (Cost $45,821,527) $ Other Assets in Excess of Liabilities – 0.6% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Dividend Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 95.9% BASIC MATERIALS – 5.0% 49 Dow Chemical Co. $ 35 International Paper Co. 27 RPM International, Inc. COMMUNICATIONS – 8.0% 61 AT&T, Inc. 75 Cisco Systems, Inc. 38 Comcast Corp. - Class A 13 Harris Corp. 41 Verizon Communications, Inc. CONSUMER, CYCLICAL – 1.6% 21 Home Depot, Inc. CONSUMER, NON-CYCLICAL – 19.5% 32 AbbVie, Inc. 33 Altria Group, Inc. 37 Archer-Daniels-Midland Co. 41 ConAgra Foods, Inc. 26 Eli Lilly & Co. 18 Johnson & Johnson 23 Medtronic, Inc. 53 Merck & Co., Inc. 98 Pfizer, Inc. 19 Philip Morris International, Inc. 24 Procter & Gamble Co. 50 RR Donnelley & Sons Co. ENERGY – 12.0% 20 Chevron Corp. 36 ConocoPhillips 29 Exxon Mobil Corp. 20 Occidental Petroleum Corp. 22 Phillips 66 43 Spectra Energy Corp. FINANCIAL – 28.7% 15 ACE Ltd. 25 Aflac, Inc. 24 American Financial Group, Inc. 19 Ameriprise Financial, Inc. Zacks Dividend Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) 30 Arthur J. Gallagher & Co. $ 47 BB&T Corp. 6 BlackRock, Inc. 9 Chubb Corp. 43 Invesco Ltd. 50 JPMorgan Chase & Co. 23 Liberty Property Trust - REIT 30 Marsh & McLennan Cos., Inc. 13 PNC Financial Services Group, Inc. 47 Prologis, Inc. - REIT 18 Prudential Financial, Inc. 19 State Street Corp. 12 Travelers Cos., Inc. 41 U.S. Bancorp 63 Wells Fargo & Co. INDUSTRIAL – 13.4% 20 Boeing Co. 17 Crane Co. 15 Eaton Corp. PLC 40 Exelis, Inc. 16 General Dynamics Corp. General Electric Co. 12 Lockheed Martin Corp. 7 Union Pacific Corp. 7 United Technologies Corp. TECHNOLOGY – 5.0% 23 Fidelity National Information Services, Inc. 46 Hewlett-Packard Co. 33 Maxim Integrated Products, Inc. 39 Microsoft Corp. UTILITIES – 2.7% 26 American Electric Power Co., Inc. 41 Public Service Enterprise Group, Inc. TOTAL COMMON STOCKS (Cost $96,051) Zacks Dividend Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2014 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 0.1% $ UMB Money Market Fiduciary, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $129) TOTAL INVESTMENTS – 96.0% (Cost $96,180) Other Assets in Excess of Liabilities – 4.0% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) Note 1 – Organization Zacks All-Cap Core Fund (formerly known as Zacks Multi-Cap Opportunities Fund), Zacks Market Neutral Fund, Zacks Small-Cap Core Fundand Zacks Dividend Fund (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Manager Series Trust (formerly, Claymore Trust), a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). Zacks All-Cap Core Fund’s primary investment objective is to provide capital appreciation and, to a lesser extent, income through dividends. The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on December 5, 2005, with two classes of shares, Class A and Class C. Zacks Market Neutral Fund’s primary investment objective is to generate positive returns inboth rising and falling equity markets. The Fund will simultaneously invest in long and short equity positions to minimize portfolio exposure to general equity market risk.The Fund commenced investment operations on July 24, 2008, with two classes of shares, Class A and Class C. Zacks Small-Cap Core Fund’s primary investment objective is to provide capital appreciation.The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on June 30, 2011. The Fund currently offers three classes of shares: Investor Class, Class C and Class I.The outstanding shares of the Fund were renamed Investor Class on December 20, 2013. Class C commenced investment operations on December 31, 2013.Class I commenced investment operations on February 28, 2014. Zacks Dividend Fund’s primary investment objective is to provide capital appreciation and dividend income.The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on January 31, 2014. With regards to the Zacks All-Cap Core Fund, Zacks Market Neutral Fund and Zacks Small-Cap Core Fund, the shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principlesgenerally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ Global Market, the NASDAQ Global Select Market and the NASDAQ Capital Market are valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued February 28, 2014 (Unaudited) A Fund’s assets are valued at their fair market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees.The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting.The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Short Sales The Zacks Market Neutral Fund may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which a Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. Note 3 – Federal Income Taxes At February 28, 2014, gross unrealized appreciation and depreciation on investments owned by the Funds, based on cost for federal income tax purposes were as follows: All-Cap Core Fund Market Neutral Fund Small-Cap Core Fund Dividend Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued February 28, 2014 (Unaudited) Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of each Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Funds have adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 28, 2014, in valuing the Funds' assets carried at fair value: Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued February 28, 2014 (Unaudited) All-Cap Core Fund Level 1 Level 2* Level 3* Total Investments Common Stocks1 $ $
